Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 21-40 are rejected based on the teachings of Gabriel et al, US Publication 2005/0071323 (Mar. 31, 2005). All dependent claims incorporate the rejections of the claims on which they depend.

As to claim 21:
A computer-implemented method comprising: 
receiving a search query from a user, wherein the search query references a particular entity as a subject of the search query; (Gabriel: paragraphs 49-50)
in response to receiving the search query:
(i) querying a first database to identify a media item that features the particular entity and that is determined to have previously been consumed by the user, and (Gabriel: paragraph 50, “After entering the search criteria, the search criteria is provided to a search engine.  The search for media content is performed on at least one database”; paragraph 45, “The search engine to suggest media content (such as a movie) based on (instead of or in addition to the User Profile and search criteria provided by the user) the user's viewing habits, previous user-entered search criteria, past purchases of the user, and/or past activity on the user's computer and/or set-top box”)
(ii) querying a second database to obtain a set of search results, the set of search results being separate from the media item; and (Gabriel: paragraph 50, “Based on the search criteria and the User Profile, the search engine queries the appropriate databases which contain information regarding availability of media content from various media content sources.”)
providing, for display on a screen of a computing device, an interface that includes information about the media item that was identified in response to the search query and information about the set of search results that were identified in response to the search query, (Gabriel: paragraph 51, “In step 140, a list of all titles matching the query is created”; paragraph 52, “In step 170, if one matching title is found, a Search Results Screen 470 is presented to the user as described above in reference to FIG. 4c.  The 
Search Results Screen 470 is used to display information regarding the media content (e.g., regarding the title) to the user.  Information displayed includes availability information that indicates availability of the media content searched for, which meets the at least one search criteria, from the preferred media sources.”)
wherein the information about the media item includes an indication that the media item features the particular entity that was referenced in the search query, and the information about the media item is provided for display in the interface distinctively from the information about the set of search results. (Gabriel: paragraph 52, “In step 170, if one matching title is found, a Search Results Screen 470 is presented to the user as described above in reference to FIG. 4c.  The Search Results Screen 470 is used to display information regarding the media content (e.g., regarding the title) to the user.  Information displayed includes availability information that indicates availability of the media content searched for, which meets the at least one search criteria, from the preferred media sources.”)

As to claim 22:
The computer-implemented method of claim 21, further comprising identifying a particular device on which the media item was previously consumed by the user. (Gabriel: paragraph 27, disclosing creating a user profile and search result based on identified previously consumed media content; see also paragraph 45)

As to claim 23:
The computer-implemented method of claim 22, wherein the information about the media item that is provided for display in the interface includes an indication of the particular device on which the media item was previously consumed by the user (Gabriel: paragraph 27)


Thus, in addition the 35 USC 102 anticipation rejection of record, the examiner also rejects the claim under 35 USC 103 obviousness in view of a single reference obviousness rejection, for the reasons noted above. 

As to claim 24:
The computer-implemented method of claim 21, wherein: the identified media item is a video and the particular entity featured in the identified media item is a person that features in the video, or the identified media item is a song and the particular entity featured in the identified media item is a person that features in the song. (Gabriel: figure 3; paragraph 35, paragraph 40, providing output to the user with respect to the media item; paragraph 52)

As to claim 25:
The computer-implemented method of claim 21, further comprising designating, in the first database, the media item as having previously been consumed by the user based on an audio recognition engine having processed audio data captured in an environment of a computing device and having recognized the media item from the captured audio data. (Ackerman: paragraph 37, “the NUI input device 208 may be configured in a variety of ways to detect inputs without having a user touch a particular device, such as to recognize audio inputs through use of a microphone.”)

As to claim 26:
The computer-implemented method of claim 21, wherein the information about the media item that is provided for display in the interface includes an indication of a time when the media item was previously consumed by the user.  

The prior art does not explicitly disclose this feature, but extending the prior art to include it would have been obvious.
Gabriel in paragraph 45 discloses consideration of user’s viewing habit generally and past activity generally, but does not explicitly disclose consideration of the exact time of consumption, nor output relating to the exact time of consumption.
The prior art would be extended to add this feature. A person of ordinary skill
would have done so because media consumption changes with respect to time (e.g., a user's viewing habit vary as to preferences over time, and therefore this factor would have been considered in order to increase the relevancy of search results with respect to the time of consumption). Providing this information to the user as part of the search results would have been obvious so as to enhance the information available to the user who conducted the search.
	Therefore, the examiner rejects this claims as obvious within the meaning of 35 USC 103 for the reasons noted above. 

As to claim 27:
The computer-implemented method of claim 21, wherein the information about the media item that is provided for display in the interface includes an indication of a location where the media item was previously consumed by the user.  

The prior art does not explicitly disclose this feature, but extending the prior art to include it would have been obvious.

The prior art would be extended to add this feature. A person of ordinary skill would have done so because media consumption changes with respect to location (e.g., a user on vacation would be more likely to view content from or related to that location during the trip). Providing this information to the user as part of the search results would have been obvious so as to enhance the information available to the user who conducted the search.
Therefore, the examiner rejects this claims as obvious within the meaning of 35 USC 103 for the reasons noted above.

As to claim 28:
The computer-implemented method of claim 21, wherein providing the information about the media item in the interface distinctively from the information about the set of search results comprises providing the information about the media item for display in a first region of the interface that is separate by a distance from a second region of the interface in which the information about the set of search results is provided for display.  (Gabriel: paragraph 27, disclosing conducting a search based on a user’s previously consumed media content; paragraph 35, disclosing an output regarding media; paragraph 45, generating output of suggestions based on past consumption)
As to claim 29:
The computer-implemented method of claim 21, further comprising analyzing one or more terms of the search query to identify the particular entity that is referenced by the search query

As to claim 30:
A system comprising: one or more processors; and one or more non-transitory computer-readable media having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
receiving a search query from a user, wherein the search query references a particular entity as a subject of the search query; in response to receiving the search query: (Gabriel: paragraphs 49-50)
(i) querying a first database to identify a media item that features the particular entity and that is determined to have previously been consumed by the user, and (Gabriel: paragraph 50, “After entering the search criteria, the search criteria is provided to a search engine.  The search for media content is performed on at least one database”; paragraph 45, “The search engine to suggest media content (such as a movie) based on (instead of or in addition to the User Profile and search criteria provided by the user) the user's viewing habits, previous user-entered 
search criteria, past purchases of the user, and/or past activity on the user's computer and/or set-top box”)
(ii) querying a second database to obtain a set of search results, the set of search results being separate from the media item; and (Gabriel: paragraph 50, “Based on the search criteria and the User Profile, the search engine queries the appropriate databases which contain information regarding availability of media content from various media content sources.”)
providing, for display on a screen of a computing device, an interface that includes information about the media item that was identified in response to the search query and information about the set of search results that were identified in response to the search query, (Gabriel: paragraph 51, “In step 140, a list of all titles matching the query is created”; paragraph 52, “In step 170, if one matching title is found, a Search Results Screen 470 is presented to the user as described above in reference to FIG. 4c.  The 
Search Results Screen 470 is used to display information regarding the media content (e.g., regarding the title) to the user.  Information displayed includes availability information that indicates availability of the media content searched for, which meets the at least one search criteria, from the preferred media sources.”)
wherein the information about the media item includes an indication that the media item features the particular entity that was referenced in the search query, and the information about the media item is provided for display in the interface distinctively from the information about the set of search results (Gabriel: paragraph 52, “In step 170, if one matching title is found, a Search Results Screen 470 is presented to the user as described above in reference to FIG. 4c.  The Search Results Screen 470 is used to display information regarding the media content (e.g., regarding the title) to the user.  Information displayed includes availability information that indicates availability of the media content searched for, which meets the at least one search criteria, from the preferred media sources.”)


As to claim 31:
The system of claim 30, wherein the operations further comprise identifying a particular device on which the media item was previously consumed by the user (Gabriel: paragraph 51, “In step 140, a list of all titles matching the query is created”)


As to claim 32:
The system of claim 31, wherein the information about the media item that is provided for display in the interface includes an indication of the particular device on which the media item was previously consumed by the user.

The prior art does not explicitly disclose this feature, but extending the prior art to include it would have been obvious.
Gabriel in paragraph 45 discloses consideration of user’s viewing habit generally and past activity generally, but does not explicitly disclose consideration of the exact time of consumption, nor output relating to the exact time of consumption.
The prior art would be extended to add this feature. A person of ordinary skill
would have done so because media consumption changes with respect to time (e.g., a user's viewing habit vary as to preferences over time, and therefore this factor would have been considered in order to increase the relevancy of search results with respect to the time of consumption). Providing this information to the user as part of the search results would have been obvious so as to enhance the information available to the user who conducted the search.
	Therefore, the examiner rejects this claims as obvious within the meaning of 35 USC 103 for the reasons noted above. 

As to claim 33:
The system of claim 30, wherein: the identified media item is a video and the particular entity featured in the identified media item is a person that features in the video, or the identified media item is a song and the particular entity featured in the identified media item is a person that features in the song (Gabriel: figure 3; paragraph 35, paragraph 40, providing output to the user with respect to the media item; paragraph 52)


As to claim 34:
The system of claim 30, wherein the operations further comprise designating, in the first database, the media item as having previously been consumed by the user based on an audio recognition engine having processed audio data captured in an environment of a computing device and having recognized the media item from the captured audio data.   (Ackerman: paragraph 37, “the NUI input device 208 may be configured in a variety of ways to detect inputs without having a user touch a particular device, such as to recognize audio inputs through use of a microphone.”)

As to claim 35:
The system of claim 30, wherein the information about the media item that is provided for display in the interface includes an indication of a time when the media item was previously consumed by the user.

The prior art does not explicitly disclose this feature, but extending the prior art to include it would have been obvious.
Gabriel in paragraph 45 discloses consideration of user’s viewing habit generally and past activity generally, but does not explicitly disclose consideration of the exact time of consumption, nor output relating to the exact time of consumption.
The prior art would be extended to add this feature. A person of ordinary skill
would have done so because media consumption changes with respect to time (e.g., a user's viewing habit vary as to preferences over time, and therefore this factor would have been considered in order to increase the relevancy of search results with respect to the time of consumption). Providing this information to the user as part of the search results would have been obvious so as to enhance the information available to the user who conducted the search.
	Therefore, the examiner rejects this claims as obvious within the meaning of 35 USC 103 for the reasons noted above. 


As to claim 36:
The system of claim 30, wherein the information about the media item that is provided for display in the interface includes an indication of a location where the media item was previously consumed by the user.

The prior art does not explicitly disclose this feature, but extending the prior art to include it would have been obvious.

The prior art would be extended to add this feature. A person of ordinary skill would have done so because media consumption changes with respect to location (e.g., a user on vacation would be more likely to view content from or related to that location during the trip). Providing this information to the user as part of the search results would have been obvious so as to enhance the information available to the user who conducted the search.
Therefore, the examiner rejects this claims as obvious within the meaning of 35 USC 103 for the reasons noted above.


As to claim 37:
The system of claim 30, wherein providing the information about the media item in the interface distinctively from the information about the set of search results comprises providing the information about the media item for display in a first region of the interface that is separate by a distance from a second region of the interface in which the information about the set of search results is provided for display. (Gabriel: paragraph 27, disclosing conducting a search based on a user’s previously consumed media content; paragraph 35, disclosing an output regarding media; paragraph 45, generating output of suggestions based on past consumption)

As to claim 38:
The system of claim 30, wherein the operations further comprise analyzing one or more terms of the search query to identify the particular entity that is referenced by the search query. (Gabriel: paragraph 50, “Based on the search criteria and the User Profile, the search engine queries the appropriate databases which contain information regarding availability of media content from various media content sources.”)

As to claim 39:
One or more non-transitory computer-readable media having instructions stored thereon that, when executed by one or more processors, cause performance of operations comprising: 
receiving a search query from a user, wherein the search query references a particular entity as a subject of the search query;  (Gabriel: paragraphs 49-50)
in response to receiving the search query: 
 (i) querying a first database to identify a media item that features the particular entity and that is determined to have previously been consumed by the user, and (Gabriel: paragraph 50, “After entering the search criteria, the search criteria is provided to a search engine.  The search for media content is performed on at least one database”; paragraph 45, “The search engine to suggest media content (such as a movie) based on (instead of or in addition to the User Profile and search criteria provided by the user) the user's viewing habits, previous user-entered search criteria, past purchases of the user, and/or past activity on the user's computer and/or set-top box”)
(ii) querying a second database to obtain a set of search results, the set of search results being separate from the media item; and providing, for display on a screen of a computing device, an interface that includes information about the media item that was identified in response to the search query and information about the set of search results that were identified in response to the search query, (Gabriel: paragraph 50, “Based on the search criteria and the User Profile, the search engine queries the appropriate databases which contain information regarding availability of media content from various media content sources.”)
wherein the information about the media item includes an indication that the media item features the particular entity that was referenced in the search query, and the information about the media item is provided for display in the interface distinctively from the information about the set of search results.  (Gabriel: paragraph 52, “In step 170, if one matching title is found, a Search Results Screen 470 is presented to the user as described above in reference to FIG. 4c.  The Search Results Screen 470 is used to display information regarding the media content (e.g., regarding the title) to the user.  Information displayed includes availability information that indicates availability of the media content searched for, which meets the at least one search criteria, from the preferred media sources.”)

As to claim 40:
The one or more non-transitory computer-readable media of claim 39, wherein: the identified media item is a video and the particular entity featured in the identified media item is a person that features in the video, or the identified media item is a song and the particular entity featured in the identified media item is a person that features in the song (Gabriel: figure 3; paragraph 35, paragraph 40, providing output to the user with respect to the media item; paragraph 52)


Conclusion


The examiner respectfully requests that any amendments to the claims be accompanied by written remarks which show pinpoint support from the specification for each new limitation. Such a showing will assist in expediting prosecution. 
For additional art discovered by the examiner and deemed to be relevant, please see form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the submission of draft amendments with the interview agenda. Phone interviews will not be granted to attorneys not of record without submission of form PTO/SB/84.
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Friday, May 28, 2021
/K. A. M./
Examiner, Art Unit 2157

/James Trujillo/            Supervisory Patent Examiner, Art Unit 2157